Name: Commission Regulation (EC) No 135/2004 of 27 January 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Fraise du PÃ ©rigord and Queso de ValdeÃ ³n)
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  plant product;  regions of EU Member States;  processed agricultural produce;  consumption
 Date Published: nan

 Avis juridique important|32004R0135Commission Regulation (EC) No 135/2004 of 27 January 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Fraise du PÃ ©rigord and Queso de ValdeÃ ³n) Official Journal L 021 , 28/01/2004 P. 0009 - 0010Commission Regulation (EC) No 135/2004of 27 January 2004supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Fraise du PÃ ©rigord and Queso de ValdeÃ ³n)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 6(3) and (4) thereof,Whereas:(1) Under Article 5 of Regulation (EEC) No 2081/92, France has sent the Commission an application for the registration of the name "Fraise du PÃ ©rigord" as a protected geographical indication, and Spain has sent the Commission an application for the registration of the name "Queso de ValdeÃ ³n" as a protected geographical indication.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union(2) of the names listed in the Annex to this Regulation.(4) The names consequently qualify for inclusion in the "Register of protected designations of origin and protected geographical indications" and to be protected at Community level as protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(3),HAS ADOPTED THIS REGULATION:Article 1The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as protected geographical indications (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1. Regulation last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ C 100, 26.4.2003, p. 17 (Fraise du PÃ ©rigord).OJ C 110, 8.5.2003, p. 15 (Queso de ValdeÃ ³n).(3) OJ L 327, 18.12.1996, p. 11. Regulation last amended by Regulation (EC) No 2275/2003 (OJ L 336, 23.12.2003, p. 44).ANNEXPRODUCTS LISTED IN ANNEX I TO THE TREATY, INTENDED FOR HUMAN CONSUMPTIONFruit and vegetablesFRANCEFraise du PÃ ©rigord (PGI)CheeseSPAINQueso de ValdeÃ ³n (PGI)